                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREGORY WILSON,                                   Case No. 19-cv-04232-JST
                                                         Plaintiff,
                                   8
                                                                                           ORDER DISMISSING CASE
                                                  v.
                                   9

                                  10     SOFIE LIU,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On September 12, 2019, the Court ordered Plaintiff Gregory Wilson to file an opposition

                                  14   or statement of non-opposition to Defendant Sofie Liu’s motion to dismiss on or before

                                  15   September 27, 2019. ECF No. 17 at 1. The Court also advised that, “[i]f he does not do so, the

                                  16   Court will dismiss this case for failure to prosecute under Federal Rule of Civil Procedure 41(b).”

                                  17   Id.

                                  18           To date, Wilson has filed neither an opposition nor a statement of non-opposition, and the

                                  19   deadline for doing so has now passed. Accordingly, the Court now dismisses this case for failure

                                  20   to prosecute under Federal Rule of Civil Procedure 41(b). The Clerk shall enter judgment and

                                  21   close the file.

                                  22           IT IS SO ORDERED.

                                  23   Dated: October 10, 2019
                                                                                       ______________________________________
                                  24
                                                                                                     JON S. TIGAR
                                  25                                                           United States District Judge

                                  26
                                  27

                                  28
